                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 K.B.,                                                 :
                                                       :
                                Plaintiff,             :
                                                       :       CASE NO. 1:19-cv-145
 vs.                                                   :
                                                       :       MATTICE
 CITY OF CHATTANOOGA,                                  :
                                                       :
                                Defendant.             :

                                  CITY OF CHATTANOOGA’S
                                    FINAL WITNESS LIST

         Comes the Defendant, City of Chattanooga, by and through counsel, and submits the

 following List of Witnesses who may be called to testify at the trial of this cause:

         1.     Chief David Roddy
                c/o Chattanooga Police Department
                3410 Amnicola Highway
                Chattanooga, Tennessee 37406
                (423) 643-5000

         2.     Captain Nathan Vaughn and/or other accreditation officer
                c/o Chattanooga Police Department
                3410 Amnicola Highway
                Chattanooga, Tennessee 37406
                (423) 643-5000

         3.     Lieutenant Toby Hewitt and/or other Internal Affairs officer
                c/o Chattanooga Police Department
                3410 Amnicola Highway
                Chattanooga, Tennessee 37406
                (423) 643-5000

         4.     Lieutenant Anthony Easter and/or other training officer
                c/o Chattanooga Police Department
                3410 Amnicola Highway
                Chattanooga, Tennessee 37406
                (423) 643-5000




                                             Page 1 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 1 of 6 PageID #: 421
       5.    Captain John Chambers and/or another CPD IT employee
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       6.    John Boe
             UTC Security Police
             UTC
             400 Palmetto Street
             Chattanooga, TN 37403
             (423) 425-4357

       7.    Former Officer Pedro Bacon

       8.    Former Officer Edwin McPherson

       9.    Caroline Huffaker
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       10.   Toby Hewitt
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       11,   Mike Joiner
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       12.   Scott Avila
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       13.   Former Officer Brian Cotter
             324 Bass Road
             Chattanooga, TN 37421
             (423) 605-7961



                                       Page 2 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 2 of 6 PageID #: 422
       14.   Robert Bell
             1307 Highcrest
             Hixson, TN 37343
             (423) 875-6600

       15.   Brian Angel
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       16.   Brandon Crowe
             180 Auburn Sunset Way
             Dayton, TN 37321
             (423) 525-6754

       17.   Daniel Jones
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       18.   Eddy Chamberlain
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       19.   Jonathan Brock
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       20.   Eric Tucker
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       21.   Glenn Scruggs
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000



                                       Page 3 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 3 of 6 PageID #: 423
       22.   John Chambers
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       23.   Kevin Trussell
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       24.   Sgt. T. May
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       25.   Sgt. Patrick Hubbard
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       26.   Sgt. J. Brock
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       27.   Sgt. M. Joiner
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       28.   Lt. Darrell Whitfield
             8544 Stack Pond Lane
             Ooltewah, TN 37363
             (423) 910-1822

       29.   Captain Halbert
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

                                       Page 4 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 4 of 6 PageID #: 424
       30.   Joe Shaw
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       31.   Lt. Montgomery
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       32.   Sgt. Joe Carpenter
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       33.   Dispatcher Mike (Last Name Unknown) who took the July 31, 2015 phone call
             from Tara Lea and her boyfriend.

       34.   Captain Zachary Mccullough
             c/o Chattanooga Police Department
             3410 Amnicola Highway
             Chattanooga, Tennessee 34706
             (423) 643-5000

       35.   Deposition of Desmond Logan.

       36.   Any witness listed by any other party.

       37.   Any necessary rebuttal witness.

       38.   Plaintiff K.B.




                                         Page 5 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 5 of 6 PageID #: 425
                                      Respectfully submitted,

                                      OFFICE OF THE CITY ATTORNEY
                                      CITY OF CHATTANOOGA, TENNESSEE

                                      By: /s/ Phillip A. Noblett_________
                                           PHILLIP A. NOBLETT - BPR No. 10074
                                           City Attorney
                                           MELINDA FOSTER- BPR No. 28769
                                           JOSEPH A. KELLY - BPR No. 14921
                                           Assistant City Attorneys
                                           100 E. 11th Street, Suite 200
                                           Chattanooga, TN 37402
                                           (423) 643-8250 - Telephone
                                           (423) 643-8255 – Facsimile




                                 CERTIFICATE OF SERVICE

        This is to certify that the undersigned has this day served a true and correct copy of the

 foregoing pleading upon Plaintiff’s counsel by electronic filing and by depositing same in the

 United States mail, postage prepaid, and addressed to the following:

        David Randolph Smith
        David Randolph Smith & Associates
        1913 21st Avenue South
        Nashville, TN 37212

        Chad Phillips
        Sutherland & Belk, PLC
        2505 21st Avenue South, Suite 400
        Nashville, TN 37212

        This 7th day of January, 2021.


                                                     /s/ Joseph A. Kelly
                                                     JOSEPH A. KELLY




                                            Page 6 of 6

Case 1:19-cv-00145-CLC-SKL Document 52 Filed 01/07/21 Page 6 of 6 PageID #: 426
